Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 6-25 are pending.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-16 and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e., abstract idea, which is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
STEP 1:
The claims are directed to method/process which is one of the categories of statutory subject matter.  
STEP 2A – Prong 1:  
The claims recites a judicial exception, i.e., an abstract idea because the method step(s) can be performed by mental process(es), i.e., thinking that can be performed in the human mind assisted by pen and paper if necessary.   


identifying a themed graph that identifies users and defines relationships between the users, each of the users identified in the themed graph being associated with an account with one or more social media services;

receiving, at an application that is separate from the one or more social media services, user input that identifies a first user, an account of the first user with the one or more social media services, a relationship of the first user with a plurality of other users, and accounts of the plurality of other users with the one or more social media services;

updating the themed graph to identify the first user and the plurality of other users, to define the relationship between the first user and the plurality of other users, and to associate each of the first user and the plurality of other users with the respective account with the one or more social media services;

receiving, at the application, a search request that specifies a distance measurement from the first user;

accessing the themed graph to identify a set of users defined in the themed graph that are within the specified distance measurement from the first user;



for each user in the set of users, accessing the account with the one or more social media services that is associated with the user to obtain results for the search request; and

presenting, via the application, the results for the search request.

The claim limitation “updating the themed graph to identify the first user and the plurality of other user, to define the relationship between the first user and the plurality of other users, and to associate each of the first user and the plurality of other users with the respective account with the one or more social media services” can be performed by a mental process in the human mind and thus the limitation is directed to an abstract idea.      
STEP 2A – Prong 2:
The claim does not recite additional elements that integrate the judicial exception into a practical application.  Simply appending well-understood, routine conventional activities preciously known to the industry at a high level of generality to the judicial exception does not integrate the judicial exception into a practical application.  A generic computer (social media services) is simply linked to method steps for creating and using a themed (family) graph.  Clearly, the generic computer/ social media services does not improve the technological field. 
	Still further, the additional elements do not constitute improvement(s) in the operation of the generic computer/social media services.        
STEP 2B:

The combination of additional elements are directed to the inventive concept of using a themed/family graph/tree.  Specification paragraphs 2 and 3 disclose in part:
[0002] The first concept or category, entails graphs or lists that have been formed with information chains (in a similar way puzzles could come together with different people holding different pieces of the puzzle or chain letters/messages travel). Some methods have been offered for the chains to spread rapidly. The lists and graphs are capable of containing features in which the distance and/or nature of relationships between members can be observed and used. The module or unit of measurement for distance between members, can be defined in different ways depending on the needs. The lists or graphs also can contain features enabling social interaction and sharing among members.     
[0003] The second concept or category, is a search engine feature that enables detailed, fast access of information shared on social media platforms avoiding information pollution, through Word, Picture or other recognition searches. In addition to being used for social purposes, it provides a service that can be used for research purposes or attaining information more quickly. This second concept may be offered as a sub-service/feature under the first concept or it may be provided as separate application in its own right that can be used for various research needs or other purposes.
Clearly the inventive concept is based on well-understood categories such as (i) puzzles which come together with different people holding different pieces of the puzzle or chain letters/messages travel and (ii) search engine feature that enables detailed, fast access of 
The individual method steps are directed to well-understood, routine conventional activities preciously known to the industry.  The steps are directed to accessing/searching a themed/family graph/tree and accessing and viewing a user account at a high level of generality and thus do not rise to the level of patentable subject matter.    
Claim 7 recites:
wherein the relationships defined by the themed graph are familial relationships.
The above does not correct the deficiencies of claim 6.  
Claim 8 recites: 
wherein the relationships defined by the themed graph are life event relationships.
The above does not correct the deficiencies of claim 6.
Claim 9 recites:
wherein the relationships defined by the themed graph are interest relationships.
The above does not correct the deficiencies of claim 6.
Claim 10 recites:
wherein the relationships defined by the themed graph are one of:
connections made for research purposes;
connections for professional or business goals;
connections in an organization; or
connections in a community.
The above does not correct the deficiencies of claim 6.
Claim 11 recites:

The above does not correct the deficiencies of claim 6.
Claim 12 recites:
wherein the specified distance measurement comprises one of:
a qualitative measurement of a user;
a quantitative measurement of a user;
a qualitative measurement of a connection;
a quantitative measurement of a connection;
a volume measurement;
a weight measurement;
a geographic measurement;
a time measurement;
a temperature measurement;
an energy measurement;
an emotional quality measurement;
nominal, ordinal, interval or ratio scales;
comparative or non-comparative scales;
a descriptive measurement;
a diagnostic measurement;
a predictive measurement;
a measurement based on statistical findings; or
a similarity measurement.
The above does not correct the deficiencies of claim 6.

providing a search feature by which data pertaining to other users that are within a specified distance measurement is accessed.
The above does not correct the deficiencies of claim 6.
Claim 14 recites:
generating, by the application, a user interface that presents a portion of the themed graph, wherein the portion of the themed graph is centered on a particular user and includes a number of users within a particular distance measurement from the particular user.
The above does not correct the deficiencies of claim 6.
Claim 15 recites:
presenting most important moments and associated content for at least some of the set of users based on user input.
The above does not correct the deficiencies of claim 6.
Claim 16 recites: 
automatically presenting notifications to the first user when the set of users update their accounts with the one or more social media services.
The above does not correct the deficiencies of claim 6.
Claim 20 recites:
One or more non-transitory computer readable media storing computer executable instructions which when executed implement a method for creating and using a family network graph to obtain and present search results from one or more social media services, the method comprising:



receiving, at an application that is separate from the one or more social media services, user input that identifies a first user, an account of the first user with the one or more social media services, a familial relationship of the first user with a plurality of other users, and accounts of the plurality of other users with the one or more social media services;

updating the family network graph to identify the first user and the plurality of other users, to define the familial relationship between the first user and the plurality of other users, and to associate each of the first user and the plurality of other users with the respective account with the one or more social media services;

receiving, at the application, a search request that specifies a number of hops from the first user;

accessing the family network graph to identify a set of users defined in the family network graph that are within the specified number of hops from the first user;

for each user in the set of users, identifying the account with the one or more social media services that 1s associated with the user;



presenting, via the application, the results for the search request.
Claim 20 is rejected on the same basis as claim 6:
Claim 21 recites:
wherein the results include photos.
The above does not correct the deficiencies of claim 20.  
Claim 22 recites:
wherein the method further comprises:
presenting a user interface to the first user that includes a portion of the family network graph.
The above does not correct the deficiencies of claim 20.  
Claim 23 recites:
wherein the portion of the family network graph is centered on the first user and includes users within a particular number of hops from the first user.
The above does not correct the deficiencies of claim 20.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejection under 35 U.S.C. 101. 



updating the themed graph to identify the second user and the second plurality of other users, to define the relationship between the second user and the second plurality of other users,

and to associate each of the second user and the second plurality of other users with the respective account with the one or more social media services;

receiving a second search request that specifies a first distance measurement from the second user;

accessing the themed graph to identify a second set of users defined in the themed graph that are within the first distance measurement from the second user, the second set of users including the first user;

for each user in the second set of users, identifying the account with the one or more social media services that is associated with the user;



presenting the results for the second search request to the second user.

18. (New) The method of claim 17, further comprising:

receiving, from the first user, an indication that content from the account of the first user with the one or more social media services should not be shared with users that are not within a second distance measurement from the first user in the themed graph;

determining that the second user is not within the second distance measurement from the first user; and

preventing content from the account of the first user with the one or more social media services from being included in the results for the second search request.

19. (New) The method of claim 17, further comprising:

receiving, from the first user, an indication that users that are not within a second distance measurement from the first user in the themed graph cannot comment on content from the 

preventing a particular user, who is within the first distance measurement from the first user but not within the second distance measurement from the first user, from commenting on the content.

Specification
A substitute specification regarding new claims 6-25 is required pursuant to 37 CFR 1.125(a) because the specification has been amended to include new Figure 1 and new description of Figure 1.   
A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claims 24 and 25 are allowable.  


identifying a themed graph that identifies users and defines relationships between the users, each of the users identified in the themed graph being associated with an account with one or more social media services;

receiving, at an application that is separate from the one or more social media services, user input that identifies a first user, an account of the first user with the one or more social media services, a relationship of the first user with a plurality of other users, and accounts of the plurality of other users with the one or more social media services;

updating the themed graph to identify the first user and the plurality of other users, to define the relationship between the first user and the plurality of other users, and to associate each of the first user and the plurality of other users with the respective account with the one or more social media services;

receiving, at the application, a search request that specifies a distance measurement from a particular user;

accessing the themed graph to identify a set of users defined in the themed graph that are within the specified distance measurement from the particular user;



for each user in the set of users, accessing the account with the one or more social media services that is associated with the user to obtain results for the search request;

presenting, via the application, the results for the search request;

receiving additional user input that identifies a second user, an account of the second user with the one or more social media services, a relationship of the second user with a second plurality

of other users, and accounts of the second plurality of other users with the one or more social media services;

updating the themed graph to identify the second user and the second plurality of other users, to define the relationship between the second user and the second plurality of other users, and to associate each of the second user and the second plurality of other users with the respective account with the one or more social media services;

receiving a second search request that specifies a number of hops from the second user;



for each user in the second set of users, identifying the account with the one or more social media services that is associated with the user;

for each user in the second set of users, accessing the account with the one or more social media services that is associated with the user and the themed graph to obtain results for the second search request; and

presenting the results for the second search request to the second user.

25. (New) The method of claim 24, wherein the themed graph is a family network graph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carter (US 2011/0307803) in view of Chan (US 8,055,788) in view of Huhn (US 2012/0311036) and further in view of Tischer (US 2015/0149315).  

identifying a themed graph that identifies users and defines relationships between the users, each of the users identified in the themed graph being associated with an account with one or more social media services;
	Carter [0038] Further, in various embodiments, the group accounts may include family accounts that are specially moderated group accounts that only provide access to users (e.g., members) of the same family. For instance, within this group, family members share activities and experiences with fellow family members. Further, an interface (e.g., pages) provided for such a group may reflect all possible family configurations. For example, one family page may be Carter, an expanded page may be Carter/Wallace to reflect the close ties of a user's sister's husband's family, an extended page may be Reynolds/Carter Clan relative to the family tree, and a "Carter fan page" for friends and family to following what is happening with the family. In particular embodiments, these group accounts are physically linked within the network by associating the INTCODE for each group account in group storage 206 (e.g., database). Thus, an advantage of such accounts in various embodiments is the ability to have a shared family communication hub (e.g., family account). As a result, family members are not required to use multiple communication channels (such as multiple emails) to communicate family experiences.
	
receiving, at an application that is separate from the one or more social media services, user input that identifies a first user, an account of the first user with the one or more social media services, a relationship of the first user with a plurality of other users, and accounts of the plurality of other users with the one or more social media services;


updating the themed graph to identify the first user and the plurality of other users, to define the relationship between the first user and the plurality of other users, and to associate each of the first user and the plurality of other users with the respective account with the one or more social media services;
	Carter, [0035] and [0038]

receiving, at the application, a search request that specifies a distance measurement from the first user;

	Chan abstract An efficient person search method utilizing human communications characteristics such as close social network, user-dependent hot list, and high skewness in access popularity. This method makes use of hot lists in the routing process and clusters people of the same community together in the search graph, thereof creating a "small-world" effect to minimize the hop counts routing would have to go through in a Peer-to-Peer environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter to obtain above limitation based on the teachings of Chan for the purpose of minimize the hop counts routing would have to go through in a Peer-to-Peer environment.
 	
accessing the themed graph to identify a set of users defined in the themed graph that are within the specified distance measurement from the first user;
	Chan col 5, lines 30-45, After that, table exchange takes place. The aim is to populate a node's routing table with entries of high access rate. In the sample embodiment, buddies in a person's hot list is defined as first-hop buddies, and first-hop buddies' buddies as second-hop buddies, etc. Such hop is called social hop which indicates a distance in a social network. Such a social network allows a person accesses his/her first-hop buddies with the highest access rate, and the second-hop buddies with lower access rate and so on. Furthermore, since the hot list of a person and his/her buddies may be correlated, routing a message to one's buddies may increase the success probability.


Carter discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Huhn discloses:
	Huhn [0032] In one embodiment of the invention, each user is identified within the friend service 100 by either a unique destination signaling identifier ("DSID") or a unique handle. In one embodiment, a DSID is used to identify users who are known to have accounts on the friend service 100. These users are sometimes referred to below as "in-network users," A handle can be used to identify users who are not known to have accounts on the friend service 100. These users are sometimes referred to below as "out-of-network users." As described below, this may include users who have not yet registered an account on the friend service and/or users who have an account on the friend service but who have not yet associated a particular handle with their account.  A DSID can take on various different forms including a 64 bit ID code and a handle can be an email address or other known identifier of an out-of-network user (or a hash of the identifier, referred to as a "token"). It should be noted, however, that the underlying principles of the invention are not limited to any particular types of user ID codes for identifying users.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter to obtain above limitation based on the teachings of Huhn for the purpose of identifying users who are known to have accounts on the friend service. 

for each user in the set of users, accessing the account with the one or more social media services that is associated with the user to obtain results for the search request;

	Tischer [0038] According to some embodiments, the feedback service 112 can be configured to generate the representation. The feedback service 112 can be configured, by the user or other entities, to access a social networking account associated with the user. In some embodiments, the feedback service 112 can be configured to access social networking application 120 executed, for example, by a web server 122. The user or other entity can provide credentials used by the feedback service 112 to access the social networking account of the user. By accessing the account, the feedback service 112 can access photographs, videos, or other representations associated with the user. Thus, it should be appreciated that the feedback service 112 can access photos, videos, or other representations of the user locally, by communicating with the user device 102, and/or by communicating with other devices or applications such as the web server 122 and/or the social networking application 120. It should be understood that these examples are illustrative and therefore should not be construed as being limiting in any way.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter to obtain above limitation based on the teachings of Tischer for the purpose of providing credentials used by the feedback service 112 to access the social networking account of the user.  

presenting, via the application, the results for the search request.
	Tischer [0038] According to some embodiments, the feedback service 112 can be configured to generate the representation. The feedback service 112 can be configured, by the user or other entities, to access a social networking account associated with the user. In some 

Regarding claim 7, the combination of Carter, Chan, Huhn and Tischer discloses
wherein the relationships defined by the themed graph are familial relationships.
Carter [0038] Further, in various embodiments, the group accounts may include family accounts that are specially moderated group accounts that only provide access to users (e.g., members) of the same family. For instance, within this group, family members share activities and experiences with fellow family members. Further, an interface (e.g., pages) provided for such a group may reflect all possible family configurations. For example, one family page may be Carter, an expanded page may be Carter/Wallace to reflect the close ties of a user's sister's husband's family, an extended page may be Reynolds/Carter Clan relative to the family tree, and a "Carter fan page" for friends and family to following what is happening with the family. In particular embodiments, these group accounts are physically linked within the network by associating the INTCODE for each group account in group storage 206 (e.g., database). Thus, an advantage of such accounts in various embodiments is the ability to have a shared family 

Regarding claim 8, the combination of Carter, Chan, Huhn and Tischer discloses wherein the relationships defined by the themed graph are life event relationships.
Carter [0038] Further, in various embodiments, the group accounts may include family accounts that are specially moderated group accounts that only provide access to users (e.g., members) of the same family. For instance, within this group, family members share activities and experiences with fellow family members. Further, an interface (e.g., pages) provided for such a group may reflect all possible family configurations. For example, one family page may be Carter, an expanded page may be Carter/Wallace to reflect the close ties of a user's sister's husband's family, an extended page may be Reynolds/Carter Clan relative to the family tree, and a "Carter fan page" for friends and family to following what is happening with the family. In particular embodiments, these group accounts are physically linked within the network by associating the INTCODE for each group account in group storage 206 (e.g., database). Thus, an advantage of such accounts in various embodiments is the ability to have a shared family communication hub (e.g., family account). As a result, family members are not required to use multiple communication channels (such as multiple emails) to communicate family experiences.

Regarding claim 9, the combination of Carter, Chan, Huhn and Tischer discloses wherein
wherein the relationships defined by the themed graph are interest relationships.
Carter [0038] Further, in various embodiments, the group accounts may include family accounts that are specially moderated group accounts that only provide access to users (e.g., 

Regarding claim 10, the combination of Carter, Chan, Huhn and Tischer discloses wherein the relationships defined by the themed graph are one of:
connections made for research purposes;
connections for professional or business goals;
connections in an organization; or 
connections in a community.
Carter [0038] Further, in various embodiments, the group accounts may include family accounts that are specially moderated group accounts that only provide access to users (e.g., members) of the same family. For instance, within this group, family members share activities and experiences with fellow family members. Further, an interface (e.g., pages) provided for such a group may reflect all possible family configurations. For example, one family page may 

Regarding claim 11, the combination of Carter, Chan, Huhn and Tischer discloses wherein the specified distance measurement comprises a number of hops from a particular user.
Chan col 5, lines 30-45, After that, table exchange takes place. The aim is to populate a node's routing table with entries of high access rate. In the sample embodiment, buddies in a person's hot list is defined as first-hop buddies, and first-hop buddies' buddies as second-hop buddies, etc. Such hop is called social hop which indicates a distance in a social network. Such a social network allows a person accesses his/her first-hop buddies with the highest access rate, and the second-hop buddies with lower access rate and so on. Furthermore, since the hot list of a person and his/her buddies may be correlated, routing a message to one's buddies may increase the success probability.

Regarding claim 12, the combination of Carter, Chan, Huhn and Tischer discloses 
wherein the specified distance measurement comprises one of:
a qualitative measurement of a user;

a qualitative measurement of a connection;
a quantitative measurement of a connection;
a volume measurement;
a weight measurement;
a geographic measurement;
a time measurement;
a temperature measurement;
an energy measurement;
an emotional quality measurement;
nominal, ordinal, interval or ratio scales;
comparative or non-comparative scales;
a descriptive measurement;
a diagnostic measurement;
a predictive measurement;
a measurement based on statistical findings; or
a similarity measurement.
Chan col 5, lines 30-45, After that, table exchange takes place. The aim is to populate a node's routing table with entries of high access rate. In the sample embodiment, buddies in a person's hot list is defined as first-hop buddies, and first-hop buddies' buddies as second-hop buddies, etc. Such hop is called social hop which indicates a distance in a social network. Such a social network allows a person accesses his/her first-hop buddies with the highest access rate, and the second-hop buddies with lower access rate and so on. Furthermore, since the hot list of a 

Regarding claim 13, the combination of Carter, Chan, Huhn and Tischer discloses providing a search feature by which data pertaining to other users that are within a specified distance measurement is accessed.
Chan col 5, lines 30-45, After that, table exchange takes place. The aim is to populate a node's routing table with entries of high access rate. In the sample embodiment, buddies in a person's hot list is defined as first-hop buddies, and first-hop buddies' buddies as second-hop buddies, etc. Such hop is called social hop which indicates a distance in a social network. Such a social network allows a person accesses his/her first-hop buddies with the highest access rate, and the second-hop buddies with lower access rate and so on. Furthermore, since the hot list of a person and his/her buddies may be correlated, routing a message to one's buddies may increase the success probability.

Regarding claim 14, the combination of Carter, Chan, Huhn and Tischer discloses generating, by the application, a user interface that presents a portion of the themed graph, wherein the portion of the themed graph is centered on a particular user and includes a number of users within a particular distance measurement from the particular user.
Chan col 5, lines 30-45, After that, table exchange takes place. The aim is to populate a node's routing table with entries of high access rate. In the sample embodiment, buddies in a person's hot list is defined as first-hop buddies, and first-hop buddies' buddies as second-hop buddies, etc. Such hop is called social hop which indicates a distance in a social network. Such a 

Regarding claim 15, the combination of Carter, Chan, Huhn and Tischer discloses presenting most important moments and associated content for at least some of the set of users based on user input.
Carter [0035] Users accounts are accounts associated with a particular user of the network. Thus, in various embodiments, a user is required to set up an account to become a “member” of the network. In particular embodiments, the user creates a personal interest page upon registration with the network. This page may include such applications and social tools as a calendar, a personal blog, discussion board, events, and media drawer. In various embodiments, the user identifies his or her interests on the page and is given complete control of the page and may share specific data with defined users and groups and invite others to join groups. Further, in various embodiments, the user has the ability to manage access that users and groups have to personal data. Thus, in various embodiments, the user's personal interest page becomes a resource of the user's interests, activities, events, and happenings in the user's life. In various embodiments, the data associated with the user's account and personal interest page are saved within the network (e.g., within user storage 207 (e.g., database) in the node structure depicted in

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Carter, Chan, Huhn and Tisher and further in view of Chen (US 2017/0272447).  

	Chen [0126] The notification unit 860 is configured to, after the second account information of the second account is updated, send a notification message to the second user  to notify the second user of updated contents of the second account information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Carter, Chan, Huhn and Tisher to obtain above limitation based on the teachings of Chen for the purpose of sending a notification message to the second user.   

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Chan in view of Huhn and further in view of Tischer.   
Regarding claim 20, Carter discloses:
identifying a family network graph that identifies users and defines relationships between the users, each of the users identified in the family network graph being associated with an account with one or more social media services;
	Carter [0038] Further, in various embodiments, the group accounts may include family accounts that are specially moderated group accounts that only provide access to users (e.g., members) of the same family. For instance, within this group, family members share activities and experiences with fellow family members. Further, an interface (e.g., pages) provided for such a group may reflect all possible family configurations. For example, one family page may 
	
receiving, at an application that is separate from the one or more social media services, user input that identifies a first user, an account of the first user with the one or more social media services, a relationship of the first user with a plurality of other users, and accounts of the plurality of other users with the one or more social media services;
	Carter [0035] Users accounts are accounts associated with a particular user of the network. Thus, in various embodiments, a user is required to set up an account to become a “member” of the network. In particular embodiments, the user creates a personal interest page upon registration with the network. This page may include such applications and social tools as a calendar, a personal blog, discussion board, events, and media drawer. In various embodiments, the user identifies his or her interests on the page and is given complete control of the page and may share specific data with defined users and groups and invite others to join groups. Further, in various embodiments, the user has the ability to manage access that users and groups have to personal data. Thus, in various embodiments, the user's personal interest page becomes a resource of the user's interests, activities, events, and happenings in the user's life. In various 

updating the family network graph to identify the first user and the plurality of other users, to define the relationship between the first user and the plurality of other users, and to associate each of the first user and the plurality of other users with the respective account with the one or more social media services;
	Carter, [0035] and [0038]

receiving, at the application, a search request that specifies a distance measurement from the first user;
Carter discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Chan discloses:
	Chan abstract An efficient person search method utilizing human communications characteristics such as close social network, user-dependent hot list, and high skewness in access popularity. This method makes use of hot lists in the routing process and clusters people of the same community together in the search graph, thereof creating a "small-world" effect to minimize the hop counts routing would have to go through in a Peer-to-Peer environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter to obtain above limitation based on the teachings of Chan for the purpose of minimize the hop counts routing would have to go through in a Peer-to-Peer environment.

accessing the family network graph to identify a set of users defined in the family network graph that are within the specified distance measurement from the first user;
	Chan col 5, lines 30-45, After that, table exchange takes place. The aim is to populate a node's routing table with entries of high access rate. In the sample embodiment, buddies in a person's hot list is defined as first-hop buddies, and first-hop buddies' buddies as second-hop buddies, etc. Such hop is called social hop which indicates a distance in a social network. Such a social network allows a person accesses his/her first-hop buddies with the highest access rate, and the second-hop buddies with lower access rate and so on. Furthermore, since the hot list of a person and his/her buddies may be correlated, routing a message to one's buddies may increase the success probability.

for each user in the set of users, identifying the account with the one or more social media services that is associated with the user;
Carter discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Huhn discloses:
	Huhn [0032] In one embodiment of the invention, each user is identified within the friend service 100 by either a unique destination signaling identifier ("DSID") or a unique handle. In one embodiment, a DSID is used to identify users who are known to have accounts on the friend service 100. These users are sometimes referred to below as "in-network users" A handle can be used to identify users who are not known to have accounts on the friend service 100. Thes users are sometimes referred to below as "out-of-network users.” As described below, this may include users who have not yet registered an account on the friend service and/or users who have an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter to obtain above limitation based on the teachings of Huhn for the purpose of identifying users who are known to have accounts on the friend service. 

for each user in the set of users, accessing the account with the one or more social media services that is associated with the user to obtain results for the search request;
Carter discloses the elements of the claimed invention as noted but does not disclose above limitation.  However, Tischer discloses:
	Tischer [0038] According to some embodiments, the feedback service 112 can be configured to generate the representation. The feedback service 112 can be configured, by the user or other entities, to access a social networking account associated with the user. In some embodiments, the feedback service 112 can be configured to access social networking application 120 executed, for example, by a web server 122. The user or other entity can provide credentials used by the feedback service 112 to access the social networking account of the user. By accessing the account, the feedback service 112 can access photographs, videos, or other representations associated with the user. Thus, it should be appreciated that the feedback service 112 can access photos, videos, or other representations of the user locally, by communicating with the user device 102, and/or by communicating with other devices or applications such as the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carter to obtain above limitation based on the teachings of Tischer for the purpose of providing credentials used by the feedback service 112 to access the social networking account of the user.  

presenting, via the application, the results for the search request.
	Tischer [0038] According to some embodiments, the feedback service 112 can be configured to generate the representation. The feedback service 112 can be configured, by the user or other entities, to access a social networking account associated with the user. In some embodiments, the feedback service 112 can be configured to access social networking application 120 executed, for example, by a web server 122. The user or other entity can provide credentials used by the feedback service 112 to access the social networking account of the user. By accessing the account, the feedback service 112 can access photographs, videos, or other representations associated with the user. Thus, it should be appreciated that the feedback service 112 can access photos, videos, or other representations of the user locally, by communicating with the user device 102, and/or by communicating with other devices or applications such as the web server 122 and/or the social networking application 120. It should be understood that these examples are illustrative and therefore should not be construed as being limiting in any way.

Regarding claim 21, the combination of Carter, Chan, Huhn and Tisher discloses wherein the results include photos.


Regarding claim 22, the combination of Carter, Chan, Huhn and Tisher discloses wherein the method further comprises: presenting a user interface to the first user that includes a portion of the family network graph.
Tischer [0038] According to some embodiments, the feedback service 112 can be configured to generate the representation. The feedback service 112 can be configured, by the user or other entities, to access a social networking account associated with the user. In some embodiments, the feedback service 112 can be configured to access social networking application 120 executed, for example, by a web server 122. The user or other entity can provide credentials used by the feedback service 112 to access the social networking account of the user. By accessing the account, the feedback service 112 can access photographs, videos, or other 

Regarding claim 23, the combination of Carter, Chan, Huhn and Tisher discloses wherein the portion of the family network graph is centered on the first user and includes users within a particular number of hops from the first user.
Chan col 5, lines 30-45, After that, table exchange takes place. The aim is to populate a node's routing table with entries of high access rate. In the sample embodiment, buddies in a person's hot list is defined as first-hop buddies, and first-hop buddies' buddies as second-hop buddies, etc. Such hop is called social hop which indicates a distance in a social network. Such a social network allows a person accesses his/her first-hop buddies with the highest access rate, and the second-hop buddies with lower access rate and so on. Furthermore, since the hot list of a person and his/her buddies may be correlated, routing a message to one's buddies may increase the success probability.

Response to Arguments
Applicant’s arguments with respect to claim(s) 6-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022. The examiner can normally be reached Monday through Friday, 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161